Exhibit 10.7



 
Amended and Restated Employment Agreement
(Craig M. Dwight)
This Amended and Restated Employment Agreement (the “Agreement”) is made and
entered into to be effective as of January 1, 2020 (the “Effective Date”), by
and among Horizon Bank (the “Bank”), an Indiana state-chartered commercial bank
formerly known as Horizon Bank, N.A., Horizon Bancorp, Inc. (the “Holding
Company”), an Indiana corporation formerly known as Horizon Bancorp and a
registered bank holding company, and Craig M. Dwight (the “Executive”), a
resident of the State of Indiana. The Bank and the Holding Company are referred
to herein jointly as the “Company.” This Agreement updates, amends, restates,
supersedes and replaces in its entirety the Employment Agreement, dated December
1, 2006, by and among the parties.


W I T N E S S E T H:
WHEREAS, Bank is a wholly-owned subsidiary of the Holding Company; and
WHEREAS, the Executive is currently employed by the Company and is currently
serving as the Chairman and Chief Executive Officer of the Bank and the Holding
Company; and
WHEREAS, the Company desires to continue the employment of the Executive, and
the Executive desires to continue to be employed by the Company, in accordance
with the provisions of this Agreement; and
WHEREAS, in addition to the employment provisions contained herein, the Company
and the Executive have agreed to certain restrictions, covenants, agreements and
severance payments, as set forth in this Agreement; and
WHEREAS, the Executive is willing to commit to continue in the performance of
such services for the Company upon the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the foregoing premises, the mutual
covenants, agreements and obligations contained herein, the continued employment
of the Executive by the Company pursuant to this Agreement and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Company and the Executive, each intending to be legally bound,
hereby agree as follows:
Section 1.          Employment; Term.
(a)          Employment. Unless terminated earlier as provided herein, the
Company hereby agrees to employ the Executive, and the Executive hereby agrees
to be employed by the Company, on a full-time basis in accordance with the
provisions of this Agreement.
(b)          Term. Unless terminated earlier as provided herein, the initial
term of the Executive’s employment with the Company hereunder will begin on the
Effective Date of this Agreement and will end on the date which is three years
following the date hereof (i.e., January 1, 2023). The initial term of this
Agreement and all extensions thereof, if any, are hereinafter referred to
individually and collectively as the “Term”).
Section 2.          Position; Duties; Responsibilities.
(a)          Position. During the Term, the Executive will be the Chairman and
Chief Executive Officer of the Bank and the Holding Company and will perform
such duties and

--------------------------------------------------------------------------------




responsibilities as may be assigned by the board of directors of the Bank or the
Holding Company and which are not unreasonably inconsistent with the duties
currently being performed by the Executive.
(b)          Duties and Responsibilities. During the Term, the Executive will
devote substantially all business time, attention and energy, and reasonable
best efforts, to the interests and business of the Bank, the Holding Company and
their affiliates and subsidiaries (collectively “Affiliates”) and to the
performance of the Executive’s duties and responsibilities on behalf of the
Company and any Affiliate. The Executive may use his discretion in fixing the
hours and schedule of work consistent with the proper discharge of the
Executive’s duties. The Executive, subject to the direction and control of the
board of directors of the Bank and of the Holding Company, will have all power
and authority commensurate with the Executive’s status and necessary to perform
his duties hereunder. During the Term, the Executive will not serve on the board
of directors of any for-profit organization without the prior consent of the
Holding Company’s board of directors (the “Board”).
(c)          Working Conditions. So long as the Executive is employed by the
Company pursuant to this Agreement, the Executive will be entitled to office
space and working conditions consistent with his position as Chairman and Chief
Executive Officer of the Bank and the Holding Company. The Company will provide
the Executive with such assistance and working accommodations as are suitable to
the character of his positions with the Company and as are adequate for the
performance of the Executive’s duties. The Executive will not be required to be
absent from the location of the principal executive offices of the Company on
travel status or otherwise more than 30 days in any calendar year. The Company
will not, without the written consent of the Executive, relocate or transfer
Executive to a location more than 30 miles from his principal residence.
Section 3.          Compensation and Employee Benefits.
(a)          Base Salary. During the Term, for all services rendered to or on
behalf of the Company by the Executive in all capacities pursuant to this
Agreement or otherwise, the Company will pay to the Executive an annual base
salary equal to the amount being paid to the Executive as of the date of this
Agreement (the “Base Salary”), which Base Salary will be adjusted in accordance
with this Section. At approximately annual intervals, after the end of each
fiscal year of the Bank during the Term, the Compensation Committee of the Board
(the “Committee”) will review, or will cause to be reviewed, the Base Salary
payable to the Executive, giving attention to all factors that the Committee
deems pertinent, including, without limitation, the performance of the Bank, the
Holding Company and any Affiliate, the performance of the Executive and the
compensation practices inside and outside of the Company. The Committee will,
after such annual review, determine the Base Salary to be paid until the
completion of the next annual review, but such new Base Salary will not be less
than the Base Salary as of the Effective Date hereof. The Base Salary will be
paid to the Executive in accordance with the Bank’s usual and customary payroll
practices applicable to its employees generally.
(b)          Incentive Compensation. During the Term, the Executive will be
entitled to participate in all incentive compensation plans and programs in
effect from time to time
2

--------------------------------------------------------------------------------




and generally available to executive officers of the Company, subject to the
terms and conditions of such plans and programs.
(c)          Employee Benefit Plans. During the Term, the Executive will be
entitled to participate in all employee benefit plans and programs in effect
from time to time and generally available to executive officers of the Company,
subject to the terms and conditions of such plans and programs.
(d)          Other Policies. All other matters relating to the employment of the
Executive by the Company not specifically addressed in this Agreement, or in the
plans and programs referenced above (including, without limitation, vacation,
sick and other paid time off), will be subject to the employee handbooks, rules,
policies and procedures of the Company in effect from time to time.
(e)          Taxes and Other Amounts. All taxes (other than the Company’s
portion of FICA taxes) on the Base Salary and other amounts payable to the
Executive pursuant to this Agreement or any plan or program will be paid by the
Executive. The Company will be entitled to withhold from the Base Salary and all
other amounts payable to the Executive pursuant to this Agreement or any plan or
program (i) applicable withholding taxes, and (ii) such other amounts as may be
authorized by the Executive in writing.
(f)          Acknowledgment by the Executive. Notwithstanding anything herein to
the contrary, the Executive hereby understands, acknowledges and agrees that the
Bank or Holding Company may, each in its sole discretion, amend, modify, freeze,
suspend or terminate any or all of the incentive compensation, stock option,
employee benefit and other plans and programs referenced herein at any time and
from time to time in the future as provided in such plans and programs. Any such
amendment, modification, freezing, suspension or termination will not affect any
of the Executive’s vested or accrued benefits under any such plans or programs.
Section 4.          Termination of Employment.
Subject to the respective continuing obligations of the parties hereto set forth
in this Agreement, the Executive’s employment with the Company may be terminated
during the Term in any of the following ways:
(a)          Termination by the Company for Cause. The Company, upon written
notice to the Executive, may terminate the Executive’s employment with the
Company immediately (except as otherwise expressly provided herein with respect
to the Executive’s limited right to cure) for Cause. For purposes of this
Agreement, “Cause” is defined as any of the following actions:
(i)          An intentional act of fraud, embezzlement, theft, or personal
dishonesty; willful misconduct, or breach of fiduciary duty involving personal
profit by the Executive in the course of the Executive’s employment; provided,
however, that (A) no act or failure to act will be deemed to have been
intentional or willful if it was due primarily to an error in judgment or
negligence; and (B) an act or failure to act will only be considered intentional
or willful if it is not in good faith and if it is without a reasonable belief
that the action or failure to act is in the best interest of the Company or any
Affiliate;
3

--------------------------------------------------------------------------------




(ii)          Intentional damage by the Executive to the business or property of
the Company or any Affiliate, causing material harm to the Company or any
Affiliate;
(iii)          Material breach by the Executive of any provision of this
Agreement or any change in control or similar agreement the Executive is a party
to;
(iv)          Gross negligence or insubordination by the Executive in the
performance of the Executive’s duties, or the Executive’s refusal or repeated
failure to carry out lawful directives of the Board of Directors of Bank or
Holding Company or of any other supervisor;
(v)          Removal or permanent prohibition of the Executive from
participating in the conduct of the affairs of Bank or Holding Company or any
Affiliate by an order issued under subsection 8(e)(4) or 8(g)(1) of the Federal
Deposit Insurance Act, 12 USC §§ 1818(e)(4) and (g)(1).
(b)          Termination by the Company Without Cause. The Company, upon not
less than 30 days prior written notice to the Executive, may terminate the
Executive’s employment with the Company without Cause.
(c)          Termination by the Executive for Good Reason. The Executive, upon
written notice to the Company, may terminate his employment with the Company
immediately (except as otherwise expressly provided herein with respect to the
Company’s limited right to cure) for Good Reason. For purposes of this
Agreement, “Good Reason” is defined as the occurrence of any of the following
events:
(i)          The requirement that the Executive move the Executive’s office to a
location more than thirty (30) miles from the Executive’s principal residence as
of the date of this Agreement;
(ii)          A reduction of ten percent (10%) or more in the Executive’s
then-current annual base salary, unless part of an institution-wide reduction
and proportionate to the reduction in the annual base salary of all other
executive officers of the Company;
(iii)          The removal of the Executive from participation in any incentive
compensation or performance-based compensation plans which results in a
reduction of ten percent (10%) or more in the Executive’s total compensation,
unless the Company terminates participation in the plan or plans with respect to
all other executive officers of the Company;
(iv)          The taking of any action by Bank or Holding Company which would
directly or indirectly reduce any material benefit plan or program or deprive
the Executive of any such benefit enjoyed by the Executive, resulting in a
reduction of ten percent (10%) or more in the Executive’s total compensation,
unless part of an institution-wide reduction and applied similarly to all other
executive officers of the Company;
(v)          The assignment to the Executive of duties and responsibilities
materially different from those normally associated with the Executive’s
position;
4

--------------------------------------------------------------------------------




(vi)          A material diminution or reduction in the Executive’s duties,
responsibilities or authority (including reporting responsibilities) normally
associated with the Executive’s position;
(vii)          Any action by the Company to remove the Executive from the
Executive’s then-current officer position or materially change the Executive’s
title, except for promotions and except for removal from office for Cause;
(viii)          A material breach by the Company of any provision of this
Agreement, other than a breach justifying termination pursuant to any other
provision of this Agreement; or
(ix)          To the extent such assumption does not occur as a matter of law,
any failure of Bank or Holding Company to obtain the assumption of the
obligation to perform this Agreement by any successor, including upon a change
in control.
(d)          Termination by the Executive Without Good Reason. The Executive,
upon not less than 60 days prior written notice to the Bank, may terminate his
employment with the Company without Good Reason.
(e)          Termination in the Event of Death or Disability. The Executive’s
employment hereunder will terminate immediately upon the death of the Executive.
The Executive’s employment with the Company may be terminated by the Company in
the event of the occurrence of a Disability of the Executive. For purposes
hereof, a “Disability” is defined as the Executive’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. If, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or last for a continuous period of not less than 12 months, the
Executive is receiving income replacement benefits for a period of not less than
three months under an accident and health plan sponsored by the Company, the
Executive will be deemed to be Disabled. The Compensation Committee of the Board
will be the sole and final judge of whether the Executive is Disabled for
purposes of this Agreement, after consideration of any evidence it may require,
including the reports of any physician or physicians it may designate.
(f)          Notice and Date of Termination. Any termination of the Executive’s
employment with the Company as contemplated by this Section 4, except in the
event of the Executive’s death, will be communicated in writing by the
terminating party to the other party hereto. Any notice of termination will
indicate the specific provisions of this Agreement relied upon and, if
applicable, will set forth in reasonable detail the facts and circumstances
claimed to provide a basis for such termination. The last day of the Executive’s
employment with the Company will be referred to herein as the “Date of
Termination.”
(g)          Limited Right to Cure by the Company and the Executive.
(i)          In the event that the Company desires to terminate the Executive’s
employment for Cause pursuant to subsection 4(a)(iii), the Company, upon written
notice to the Executive, may terminate the Executive’s employment for Cause,
which will terminate the Executive’s employment and right to compensation
5

--------------------------------------------------------------------------------




immediately, except in the limited case expressly provided herein with respect
to Causes that are curable. The written notice will (A) indicate the specific
provisions of this Agreement relied upon for such termination; (B) set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
such termination; (C) state whether the Board of Directors of the Holding
Company has determined in good faith that the issue is curable; and (D) if the
issue has been deemed curable, describe the steps, actions, events or other
items that must be taken, completed or followed by the Executive to correct or
cure the basis for such termination. If (but only if) the basis for termination
has been deemed curable by the Board of Directors, then the Executive will have
thirty (30) days following the effective date of such notice to fully correct
and cure the basis for the termination of the Executive’s employment. If the
Executive does not fully correct and cure the basis for the termination of the
Executive’s employment within such 30-day period, then the Company will have the
right to terminate the Executive’s employment immediately for Cause upon
delivering to the Executive a second written notice of termination and without
any further cure period. Unless otherwise specified in the written notice, the
date of termination shall be the date of the first written notice, in the case
of an uncurable Cause, and shall be the date of the second written notice, in
the case of a curable but uncured Cause. Notwithstanding the foregoing, the
Executive will be entitled to so correct and cure only a maximum of two times
during any calendar year.
(ii)          In the event that the Executive desires to terminate the
Executive’s employment with the Company for Good Reason pursuant to subsection
4(c), all of the following must timely occur: (A) within ninety (90) days
immediately following the first occurrence of such event, the Executive must
deliver to the Company a written notice describing, in reasonable detail, the
Good Reason event and the proposed cure to such event; (B) the Company must fail
to cure such event during the thirty (30) days from the date of receipt of such
notice; and (C) a second written notice of termination must be delivered by the
Executive to the Company within ninety (90) days following the day on which the
30-day cure period set forth in the preceding clause (B) expires. The
Executive’s employment with the Company will terminate immediately upon delivery
of the second written notice of termination. Notwithstanding the foregoing, the
Company will be entitled to so correct and cure only a maximum of two times
during any calendar year.
(h)          Regulatory Restrictions.
(i)          If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Sections 8(e)(4) or 8(g)(1) of the Federal Deposit Insurance Act (“FDIA”) (12
U.S.C. 1818(e)(4) and (g)(1)), all obligations of the Company under this
Agreement shall terminate as of the effective date of the order, but vested
rights of the parties shall not be affected.
(ii)          If the Bank is in default (as defined in Section 3(x)(1) of FDIA),
all obligations of the Company under this Agreement shall terminate as of the
date of default; however, this subsection shall not affect the vested rights of
the parties.
6

--------------------------------------------------------------------------------




(iii)          All obligations under this Agreement shall terminate, except to
the extent determined that continuation of this Agreement is necessary for the
continued operation of the Bank: (A) by the Indiana Department of Financial
Institutions (the “DFI”) or its designee, or the Bank’s primary federal
regulator at the time that the Federal Deposit Insurance Corporation (“FDIC”)
enters into an agreement to provide assistance to or on behalf of the Bank under
the authority contained in Section 13(c) of FDIA; or (B) by the DFI, or its
designee, or the Bank’s primary federal regulator, at the time that the DFI, or
its designee, or the Bank’s primary federal regulator, approves a supervisory
merger to resolve problems related to the operation of the Bank or when the Bank
is determined by the DFI, or the Bank’s primary federal regulator, to be in an
unsafe or unsound condition. Any such action shall not affect any vested rights
of the parties.
(iv)          If a notice served under Section 8(e)(3) or (g)(1) of the FDIA (12
U.S.C. 1818(e)(3) or (g)(1)) suspends and/or temporarily prohibits Executive
from participating in the conduct of the Bank’s affairs, the Company’s
obligations under this Agreement shall be suspended as of the effective date of
such notice, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, the Company may, in its sole discretion, (A) pay Executive
all or part of the compensation withheld while its contract obligations were
suspended, and/or (B) reinstate (in whole or in part) any of its obligations
which were suspended.
(v)          Notwithstanding anything to the contrary contained herein,
Executive acknowledges and agrees that any payments made to Executive pursuant
to this Agreement, or otherwise, are subject to and conditioned upon compliance
with the provisions of 12 U.S.C. 1828(k) and Part 359 of the FDIC’s regulations
(12 C.F.R. Part 359), which provisions contain certain prohibitions and
limitations on making “golden parachute” and certain indemnification payments by
FDIC-insured institutions and their holding companies. In the event any payments
to Executive pursuant to this Agreement are prohibited or limited by the
provisions of such statute and/or regulations, Bank and/or Holding Company (A)
shall pay the maximum amount that may be paid after applying such limitations;
and (B) will use commercially reasonable efforts to obtain the consent of the
appropriate regulatory authorities to the payment of any amount that otherwise
cannot be paid due to the application of such limitations. Executive agrees that
Bank and/or Holding Company shall not have breached any obligations under this
Agreement if they are unable to pay all or some portion of any payment due to
Executive as a result of the application of these limitations.
Section 5.          Payment Upon Termination of Employment.
Upon the termination of the Executive’s employment with the Company pursuant to
Section 4, the Executive will receive the following:
(a)          Termination by the Company for Cause, by the Executive Without Good
Reason or Due to Death or Disability of the Executive. Upon the termination of
the Executive’s employment by the Company for Cause pursuant to subsection 4(a),
by the Executive without Good Reason pursuant to subsection 4(d) or in the event
of termination
7

--------------------------------------------------------------------------------




due to the death or Disability of the Executive pursuant to subsection 4(e), the
Company will pay or provide to the Executive the following amounts and benefits:
(i)          that portion of the Executive’s Base Salary earned through the Date
of Termination, payable in accordance with normal payroll practices;
(ii)          all amounts that have vested or accrued prior to the Date of
Termination under all incentive compensation or employee benefit plans of the
Bank or Holding Company in accordance with the provisions of such plans; and
(iii)          notwithstanding the foregoing, all options granted to the
Executive to purchase shares of common stock of the Holding Company and all
shares of restricted stock of the Holding Company (whether such options and
restricted shares are vested or unvested) shall be treated in accordance with
the applicable plan and award agreement(s) between the Holding Company and the
Executive.
It is noted that nothing in this Agreement will serve to prevent the Executive
from receiving long term disability payments from the Company’s long term
disability program, if any, if the Executive is otherwise eligible to receive
benefits under such a program.
(b)          Termination by the Company Without Cause or by the Executive With
Good Reason. Upon the termination of the Executive’s employment by the Company
without Cause pursuant to subsection 4(b) or by the Executive with Good Reason
pursuant to subsection 4(c), the Company will pay or provide to the Executive
the following amounts and benefits:
(i)          that portion of the Executive’s Base Salary earned through the Date
of Termination, payable in accordance with normal payroll practices;
(ii)          an amount equal to two times the Executive’s annual Base Salary in
effect as of the date immediately preceding the Date of Termination plus an
amount equal to the Executive’s cash bonuses paid or payable for the last two
calendar years preceding the Date of Termination, all payable as of the date of
the first payroll following the Date of Termination and delivery of the Release
(as defined in Section 5(d)) and the lapse of all applicable revocation periods,
or as soon as administratively practicable thereafter;
(iii)          continued participation in the group health insurance and group
life insurance benefits which the Executive would have been eligible to
participate in or receive on the day prior to the Date of Termination
(“Insurance Programs”) beginning on the Date of Termination and continuing for a
period of two years (“Benefit Continuation Term”), but only to the extent the
Executive continues to qualify for participation therein. If the Executive is
not permitted to continue participation in those Insurance Programs, the Company
will reimburse the Executive for the costs of health insurance and life
insurance benefits for the Benefit Continuation Term; provided, however, the
amount of these benefits will be limited to an amount equal to 110% of the
Company’s then current cost of providing comparable benefits under the Insurance
Programs;
(iv)          all amounts that have vested or accrued prior to or on the Date of
Termination (or otherwise are or become payable to the Executive) under all
incentive compensation or other qualified and non-qualified employee benefit
plans
8

--------------------------------------------------------------------------------




of the Holding Company or Bank in accordance with the provisions of such plans
and past practices of Holding Company or Bank, including without limitation, any
Bank contributions or matches related to those amounts. For purposes of
clarification, the intent of this Section is for the Executive to receive all
amounts attributable to the Executive’s participation in such plans, as now or
hereafter existing, up to and including the Date of Termination, regardless of
whether the amounts are historically deposited or credited to individual
employee accounts or subject to Board of Director approval on a date beyond the
Date of Termination, and Bank agrees to compute and pay, deposit or credit all
such amounts as soon as possible after the Date of Termination if not capable of
being calculated, paid, deposited or credited prior to the Date of Termination;
and
(v)          notwithstanding the foregoing, all options granted to the Executive
to purchase shares of common stock of the Holding Company and all shares of
restricted stock of the Holding Company (whether such options and restricted
shares are vested or unvested) shall be treated in accordance with the
applicable plan and award agreement(s) between the Holding Company and the
Executive.
(c)          Delay of Payment of Benefits in Certain Circumstances.
(i)          Separation from Service. “Separation from Service” means the date
on which the Executive dies, retires or otherwise experiences a Termination of
Employment with the Company; provided, however, a Separation from Service does
not occur if the Executive is on military leave, sick leave or other bona fide
leave of absence (such as temporary employment by the government) if the period
of such leave does not exceed six months, or if the leave is for a longer
period, so long as the individual’s right to reemployment with the Company is
provided either by statute or by contract. If the period of leave exceeds six
months and the Executive’s right to reemployment is not provided either by
statute or contract, there will be a Separation from Service on the first date
immediately following such six-month period. The Executive will incur a
“Termination of Employment” when a termination of employment is incurred under
Treasury Regulation Section 1.409A-1(h)(ii).
(ii)          Suspension of Payments to Specified Employees. To the extent such
suspension is required by Section 409A of the Internal Revenue Code of 1986, as
amended (“Code”) or Treasury Regulations issued pursuant to Code Section 409A,
if an amount is payable to the Executive due to the Executive’s Separation from
Service for a reason other than the Executive’s death, and if at the time of the
Separation from Service the Executive is a “Specified Employee,” payment of all
amounts which constitute deferred compensation under Code Section 409A to the
Executive under the Agreement will be suspended for six months following such
Separation from Service. The Executive will receive payment of such amounts on
the first day following the six-month suspension period.
(A)          A “Specified Employee” means an individual who is a “Key Employee”
of the Company at a time when the Holding Company’s stock is publicly traded on
an established securities market. The Executive will
9

--------------------------------------------------------------------------------




be a Specified Employee on the first day of the fourth month following any
“Identification Date” on which the Executive is a Key Employee.
(B)          The Executive is a “Key Employee” if at any time during the
12-month period ending on an Identification Date the Executive is: (i) an
officer of the Company having annual compensation greater than $175,000 (as
adjusted in accordance with the requirements of Code Section 409A); (ii) a
five-percent owner of the Company; or (iii) a one-percent owner of the Company
having an annual compensation greater than $150,000. For purposes of determining
whether an Executive is an officer under clause (i), no more than 50 employees
(or, if lesser, the greater of three or ten percent of the employees) will be
treated as officers, and those categories of employees listed in Code Section
414(q)(5) will be excluded.
(C)          The “Identification Date” for purposes of this Agreement is
December 31 of each calendar year.
(d)          Certain Limitations. All amounts payable to the Executive pursuant
to this Section 5 will be subject to the following limitations:
(i)          amounts payable pursuant to this Section will be subject to the
terms of subsections 5(c) and 5(e) and paid only so long as the Executive is not
in breach of any of the provisions of this Agreement; and
(ii)          payment will be made pursuant to this Section only if the
Executive executes a full release of claims relating to the Executive’s
employment by the Company and/or any Affiliate in favor of such parties in a
form reasonably acceptable to, and provided by, the Company (the “Release”). The
Company will set a deadline for return of the Release that will be no later than
sixty (60) days following the termination of employment, and the Release must
remain unrevoked during any revocation period.
(e)          280G Cutback. Anything in this Agreement to the contrary
notwithstanding, in the event the Company’s independent public accountants
determine that any payment by the Company to or for the benefit of the
Executive, whether paid or payable pursuant to the terms of this Agreement or
otherwise, would be non-deductible by the Company for federal income tax
purposes because of Section 280G of the Internal Revenue Code of 1986, as
amended, the amount payable to or for the benefit of the Executive pursuant to
this Agreement and all other arrangements shall be reduced (but not below zero)
in a manner determined by the Company to the Reduced Amount. For purposes of
this Section, the “Reduced Amount” shall be the amount which maximizes the
amount payable without causing the payment to be non-deductible by the Company
because of Section 280G. If two economically equivalent amounts are subject to
reduction but are payable at different times, the amounts shall be reduced (but
not below zero) on a pro rata basis.
Section 6.          Survival of Certain Provisions.
Upon any termination of the Executive’s employment with the Company, the
Executive and the Company hereby expressly agree that the provisions of Sections
5, 6, 7, and 8 will continue to be in full force and effect and binding upon the
Executive and the Company in accordance with the applicable respective
provisions of such Sections.
10

--------------------------------------------------------------------------------




Section 7.          Indemnification.
The Company will indemnify the Executive (and his legal representatives or other
successors) to the fullest extent permitted (including payment of expenses in
advance of final disposition of the proceeding) by the Articles of Incorporation
and By-Laws of the Company as in effect at such time. The Executive will be
entitled to the protection of any insurance policies the Company may elect to
maintain generally for the benefit of its directors and officers, against all
costs, charges and expenses whatsoever incurred or sustained by him or his legal
representatives in connection with any action, suit or proceeding to which he
(or his legal representatives or other successors) may be made a party by reason
of his being or having been a director, officer or employee of the Company or
any of its subsidiaries. If any action, suit or proceeding is brought or
threatened against the Executive in respect of which indemnity may be sought
against the Company pursuant to the foregoing, the Executive will notify the
Company promptly in writing of the institution of such action, suit or
proceeding, and the Company will assume the defense thereof and the employment
of counsel and payment of all fees and expenses.
Section 8.          Miscellaneous.
(a)          Assignment. This Agreement is personal in nature and no party
hereto will, without the prior written consent of the other party hereto, assign
or transfer this Agreement or any rights or obligations hereunder, except as
provided pursuant to subsection 8(p) or as otherwise provided herein. Without
limiting the foregoing, the Executive’s right to receive compensation hereunder
will not be assignable or transferable by the Executive, whether by pledge,
creation of a security interest or otherwise, other than a transfer by the
Executive’s will or by the laws of descent, and in the event of any attempted
assignment or transfer contrary to this Section, the Company will have no
liability to pay any amounts so attempted to be assigned or transferred.
Notwithstanding the foregoing or anything herein to the contrary, this Agreement
may be assigned by the Company to any Affiliate without the prior consent of the
Executive.
(b)          Waiver. Either party hereto may, by a writing signed by the waiving
party, waive the performance by the other party of any of the covenants or
agreements to be performed by such other party under this Agreement. The waiver
by either party hereto of a breach of or noncompliance with any provision of
this Agreement will not operate or be construed as a continuing waiver or a
waiver of any other or subsequent breach or noncompliance hereunder. The failure
or delay of either party at any time to insist upon the strict performance of
any provision of this Agreement or to enforce its rights or remedies under this
Agreement will not be construed as a waiver or relinquishment of the right to
insist upon strict performance of such provision, or to pursue any of its rights
or remedies for any breach hereof, at a future time.
(c)          Amendment. This Agreement may be amended, modified or supplemented
only by a written agreement executed by all of the parties hereto.
(d)          Headings. The headings in this Agreement have been inserted solely
for ease of reference and will not be considered in the interpretation or
construction of this Agreement.
(e)          Severability. In case any one or more of the provisions (or any
portion thereof) contained herein will, for any reason, be held to be invalid,
illegal or unenforceable
11

--------------------------------------------------------------------------------




in any respect, such invalidity, illegality or unenforceability will not affect
any other provision of this Agreement, but this Agreement will be construed as
if such invalid, illegal or unenforceable provision or provisions (or portion
thereof) had never been contained herein.
(f)          Counterparts. This Agreement may be executed in any number of
counterparts, each of which will be an original, but such counterparts will
together constitute one and the same agreement.
(g)          Construction. This Agreement will be deemed to have been drafted by
both parties hereto. This Agreement will be construed in accordance with the
fair meaning of its provisions and its language will not be strictly construed
against, nor will ambiguities be resolved against, any party.
(h)          Review and Consultation. The Executive hereby acknowledges and
agrees that he (i) has read this Agreement in its entirety prior to executing
it, (ii) understands the provisions, effects and restrictions of this Agreement,
(iii) has consulted with such of his own attorneys, accountants and financial
and other advisors as he has deemed appropriate in connection with his execution
of this Agreement, and (iv) has executed this Agreement voluntarily. THE
EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES AND AGREES THAT HE HAS NOT RECEIVED
ANY ADVICE, COUNSEL OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT FROM ANY
DIRECTOR OR EMPLOYEE OF, OR ANY ATTORNEY, ACCOUNTANT OR ADVISOR FOR, THE BANK OR
THE HOLDING COMPANY.
(i)          Attorneys’ Fees. Each party hereto will pay the other party’s
reasonable costs and expenses (including, without limitation, reasonable
attorneys’ fees and disbursements) in connection with such other party
successfully enforcing any provision or provisions of this Agreement (except as
otherwise provided herein) against the breaching party (whether by litigation,
arbitration, mediation, settlement or negotiation).
(j)          Entire Agreement. This Agreement supersedes and novates all other
prior understandings, commitments, representations, negotiations, contracts and
agreements, whether oral or written, between the parties hereto relating to the
matters contemplated hereby and constitutes the entire understanding and
agreement between the parties hereto relating to the subject matter hereof. In
particular, as referred to in the Preamble, this Agreement supersedes, novates
and replaces the Employment Agreement, dated December 1, 2006, by and among the
parties, and all amendments and addendums thereto.
(k)          Certain References. Whenever in this Agreement a singular word is
used, it also will include the plural wherever required by the context and
vice-versa. All references to the masculine, feminine or neuter genders herein
will include any other gender, as the context requires. Unless expressly
provided otherwise, all references in this Agreement to days will mean calendar,
not business, days.
(l)          Governing Law. This Agreement will be governed by and construed in
accordance with the laws of the State of Indiana applicable to contracts made
and to be performed therein.
(m)          Notices. All notices, requests and other communications hereunder
will be in writing (which will include facsimile communication) and will be
deemed to have been
12

--------------------------------------------------------------------------------




duly given if (i) delivered by hand; (ii) sent by certified United States Mail,
return receipt requested, first class postage pre-paid; (iii) sent by overnight
delivery service; or (iv) sent by facsimile transmission if such fax is
confirmed immediately thereafter by also mailing a copy of such notice, request
or other communication by regular United States Mail, first class postage
pre-paid, as follows:



 
If to the Company:
Horizon Bancorp, Inc.
Attention: Chairman of the Compensation Committee of the Board of Directors
515 Franklin Street
Michigan City, Indiana 46360
Telephone: (219) 879-0211
Facsimile: (219) 873-2628
 
 
AND:
Horizon Bank
Attention: President
515 Franklin Street
Michigan City, Indiana 46360
Telephone: (219) 879-0211
Facsimile: (219) 873-2628
 
 
If to the Executive:
Craig M. Dwight
Redacted for privacy
 



or to such other address or facsimile number as any party hereto may have
furnished to the other parties in writing in accordance herewith, except that
notices of change of address or facsimile number will be effective only upon
receipt. All such notices, requests and other communications will be effective
(i) if delivered by hand, when delivered; (ii) if sent by mail in the manner
provided herein, two business days after deposit with the United States Postal
Service; (iii) if sent by overnight express delivery service, on the next
business day after deposit with such service; or (iv) if sent by facsimile
transmission, on the date indicated on the fax confirmation page of the sender
if such fax also is confirmed by mail in the manner provided herein.
(n)          Jurisdiction and Venue. The parties hereto hereby agree that all
demands, claims, actions, causes of action, suits, proceedings and litigation
between or among the parties relating to this Agreement, will be filed, tried
and litigated only in a federal or state court located in the State of Indiana.
In connection with the foregoing, the parties hereto irrevocably consent to the
jurisdiction and venue of such court and expressly waive any claims or defenses
of lack of jurisdiction of or proper venue by such court.
(o)          Recitals. The recitals contained on page one of this Agreement are
expressly incorporated into and made a part of this Agreement.
(p)          Successors. The Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation, share exchange, combination or
otherwise) to all or substantially all of the business, assets or voting
securities of the Bank or the Holding
13

--------------------------------------------------------------------------------




Company to expressly assume and agree, in writing, to perform this Agreement in,
and any successor will absolutely and unconditionally assume all of the
Company’s obligations hereunder to, the same manner and extent, and upon the
same terms and conditions, that the Company would be required to perform it if
no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession will be a material
breach of this Agreement by the Company and will entitle the Executive to
terminate his employment with the Company for Good Reason pursuant to subsection
4(c). As used in this Agreement, the Company will mean the Company as
hereinbefore defined and any successor to their business, assets or voting
securities as aforesaid.








[Signature page follows]
14

--------------------------------------------------------------------------------




In Witness Whereof, the parties hereto have made, entered into, executed and
delivered this Agreement as of December 31, 2019, to be effective as of the
Effective Date.




HORIZON BANK
 
ATTEST
                   
By:
James D. Neff
 
By:
Mark E. Secor




                   
Signature:
/s/ James D. Neff
 
Signature:
/s/ Mark E. Secor



Title:
President
 
Title:
Executive Vice President & Chief Financial Officer
                                       
HORIZON BANCORP, INC.
 
EXECUTIVE




         
By:
/s/ Susan D. Aaron
 
/s/ Craig M. Dwight
 
Susan D. Aaron
 
Craig M. Dwight
 
Chairperson Compensation Committee of the Board of Directors
     



15